Filed 1/27/15 P. v. Raiff CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A142598
v.
JOHN BRYAN RAIFF,                                                    (Solano County
                                                                     Super. Ct. No. FCR301592)
         Defendant and Appellant.


         John Bryan Raiff (appellant) appeals from a judgment entered after he pleaded no
contest to possession of a controlled substance, methamphetamine (Health & Saf. Code,
§ 11377, subd. (a)), and admitted he had suffered two prison priors (Pen. Code, § 667.5).
Appellant’s counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436
and requests that we conduct an independent review of the record. Appellant was
informed of his right to file a supplemental brief and did not do so. Having
independently reviewed the record, we conclude there are no issues that require further
briefing, and shall affirm the judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         An information was filed December 17, 2013 alleging that appellant had possessed
a controlled substance, methamphetamine (Health & Saf. Code, § 11377, subd. (a),
count 1), and had suffered four prison priors (Pen. Code, § 667.5).




                                                             1
       The information was based on an incident that occurred on August 2, 2013.1 At
approximately 9:45 that morning, Fairfield police officer Samuel Rowland and his
partner, Detective Griego, were in the area of North Texas and Utah Street in Fairfield,
trying to find Jessica Castro to question her about a homicide investigation. Neither was
in uniform, but both wore badges and carried guns and a radio.
       While standing in the front yard of a house on Utah Street, Rowland noticed a
large, yellow Dodge van parked in the driveway next door with a female passenger who
appeared to be Castro. The passenger door was closed, the window was rolled down, and
the radio was playing, but the engine was not on. Rowland went up to the van and asked
to speak to Castro, and a woman got out of the van. Appellant, who was sitting in the
driver’s seat of the van, got out at the same time; Rowland could not recall whether he
had asked appellant to also get out of the van. The van was not registered to appellant.
       As Griego spoke to Castro, Rowland engaged in “[s]mall talk” with appellant on
the sidewalk near the back of the van. Appellant asked if he could get his dog and put
him in the backyard of his house on Utah Street. Rowland accompanied appellant
towards the side gate of the house, and as they walked back, Rowland noticed “what
appeared to be someone hiding in the back” of the van. Rowland called for a cover unit
and another officer arrived at the scene. The officers found a third person, Donald
Murphy, in the van, covered with a blanket “over most of his body except for his shoes.”
Rowland knew Murphy, but Murphy initially identified himself with a different name,
Michael Edwards. The officers called Murphy out of the van and determined that
Murphy was on parole, with search and seizure terms. The officers searched the van and
found a sawed off shotgun and what appeared to be a pipe used for smoking
methamphetamine. Appellant was arrested, and upon a search incident to arrest, the
officers found methamphetamine.
       Appellant moved to suppress the evidence against him (Pen. Code, § 1538.5), and
following a hearing on April 30, 2014, the trial court denied the motion. The court found
       1
       The facts relating to the incident are taken from the hearing on a motion to
suppress.


                                            2
the search of the van was proper due to the presence of the parolee, Murphy, and that
there was probable cause to arrest appellant based on the discovery of the shotgun. The
court further found the methamphetamine was discovered pursuant to a proper search
incident to arrest.
          On May 29, 2014, appellant pleaded no contest to count 1 and admitted two prison
priors. Pursuant to the plea agreement, the prosecution agreed that appellant would not
be sent to state prison initially, would receive credit for time served, and would receive
formal probation. Appellant waived his right of appeal. The trial court found a factual
basis for the plea based on stipulation of counsel, and dismissed the other two prison
priors.
          On July 10, 2014, the trial court suspended imposition of judgment and sentence,
placed appellant on three years formal probation on condition that he serve one day in
county jail, and gave him credit for one day. The court imposed a restitution fine in the
amount of $300, imposed but stayed a parole revocation fine in the same amount,
imposed fees of $40 (Pen. Code, § 1465.8) and $30 (Govt. Code, § 70373), and ordered
additional standard probation conditions. Appellant timely appealed on July 18, 2014.
He timely filed an Amended Notice of Appeal on September 5, 2014, and requested a
Certificate of Probable Cause, which the trial court denied on September 8, 2014.
                                         DISCUSSION
          Appellant’s counsel has filed a brief pursuant to People v. Wende, supra,
25 Cal. 3d 436, and asks this court to independently review the entire record to determine
if it contains any issues which would, if resolved favorably to the appellant, result in
reversal or modification. A review of the record has disclosed no reasonably arguable
appellate issue, and we are satisfied that counsel has fully complied with his
responsibilities. (Ibid.; People v. Kelly (2006) 40 Cal. 4th 106.) The trial court did not err
in denying the motion to suppress evidence. There is no good cause to allow appellant to
withdraw his no contest plea. Appellant was adequately represented by counsel at every
stage of the proceedings. There was no sentencing error. There are no issues that require
further briefing.


                                               3
                            DISPOSITION
The judgment is affirmed.




                                4
                                _________________________
                                McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                            5